 1       James D. Weakley, Esq. Bar No. 082853
         Brande L. Gustafson, Esq. Bar No. 267130
 2
         WEAKLEY & ARENDT
 3       A Professional Corporation
         5200 N. Palm Ave., Suite 211
 4       Fresno, California 93704
         Telephone: (559) 221-5256
 5       Facsimile: (559) 221-5262
         jim@walaw-fresno.com
 6       brande@walaw-fresno.com

 7   Attorneys for Defendant, County of Fresno

 8

 9                               UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   RICHARD CHARLES BERNIER, III, et al.,
                                     )                  CASE NO. 1:18-cv-01131-LJO-SKO
                                     )
13              Plaintiffs,                             STIPULATION TO RESCHEDULE
                                     )
                                                        INITIAL SCHEDULING CONFERENCE
14              vs.                  )                  AND ORDER
                                     )
15   CALIFORNIA HIGHWAY PATROL       )
     OFFICER MICHAEL WALKER;         )
16                                   )
     CALIFORNIA HIGHWAY PATROL
     OFFICER PABLO LOPEZ; CALIFORNIA )
17                                                      Date: June 20, 2019
     HIGHWAY PATROL OFFICER CORDE    )
                                                        Time: 9:30 a.m.
18   SPENCER; CALIFORNIA HIGHWAY     )                  Ctrm: 7 (6th Floor)
     PATROL OFFICER WILLIAM AVILA;   )                  The Honorable Sheila K. Oberto
19   UNKNOWN CALIFORNIA HIGHWAY      )
     PATROL OFFICERS; UNKNOWN FRESNO )
20                                   )
     COUNTY SHERIFF’S DEPARTMENT
21   DEPUTIES; UNKNOWN LAW           )
                                                        Complaint Filed: August 20, 2018
     ENFORCEMENT OFFICERS, THE       )                  Trial Date: TBD
22   COUNTY OF FRESNO                )
                                     )
23               Defendants.         )
24            IT IS HEREBY STIPULATED AND AGREED by and between the attorneys of records
25   for plaintiffs Richard Charles Bernier, III (“Bernier”) and Nadezhda Ustinenkov (“Ustinenkov”)
26   (collectively “Plaintiffs”) and defendant1 County of Fresno (“Defendant”) as follows:
27
     1
      On May 14, 2019, Plaintiffs and Defendants California Highway Patrol Officers Michael
28   Walker, Pablo Lopez, Corde Spencer, and William Avila filed a Stipulation dismissing those
     defendants with prejudice. (Doc. No. 36) The Court terminated Defendants California Highway


                                                    1
 1          Bernier was arraigned on November 27, 2018 in Fresno County Superior County (The

 2   People of the State of California vs. Richard Charles Bernier, Fresno County Superior Court

 3   Case Number F1890078) on criminal charges, which arose from his arrest as alleged in the First

 4   Amended Complaint and make up the basis for this action. Bernier has a pre-preliminary

 5   hearing scheduled for June 14, 2019; however, no trial date has been set in the case yet.

 6          On March 14, 2019, the Court ordered the case stayed as to federal and state law claims

 7   premised upon excessive force or retaliatory prosecution, with the exception that Plaintiffs may

 8   amend those claims to add new defendant. See Doc. No. 30. The Court also ordered that the

 9   case may proceed as to the other allegations of retaliation (failure to provide medical care and/or

10   inappropriate jail housing.) Id. This ruling was modified on April 15, 2019 after a motion for

11   reconsideration as follows:

12            Plaintiffs are entitled to discover information sufficient to permit them to
13            amend their complaint to name as defendants FPD officers at the scene of
              Plaintiffs’ arrest. At a bare minimum, Plaintiffs are entitled to conduct civil
14            discovery to determine the identity of any and all FPD officers who were
              present during the incident. Beyond that, Defendants have an election to make.
15            They may decline to reveal information beyond that related to the presence of
              FPD officers at the scene. If they do so, the Court will construe that election as
16
              a waiver of any motion to dismiss claims brought by Plaintiffs against those
17            officers on the ground of failure to state a claim. Alternatively, Defendants
              shall respond to narrowly tailored discovery designed to reveal the role(s) any
18            FPD officers played at the scene of the arrest.

19   See Doc. No. 35, p. 4:10-18.

20          Considering the partial stay in place during the pendency of Bernier’s parallel criminal

21   case, which has not been set for trial yet, and Plaintiffs’ intention to amend the complaint to

22   name additional defendants, the parties would like to file and have the issue of further amending

23   the pleadings resolved in advance of the Initial Scheduling Conference so that these anticipated

24   additional defendants have an opportunity to appear and so the parties can better evaluate

25   potential discovery issues and better determine a proper discovery and trial schedule.

26
27

28   Patrol Officers Michael Walker, Pablo Lopez, Corde Spencer, and William Avila on May 15,
     2019. (Doc. No. 37).


                                                      2
 1          Additionally, Counsel for Plaintiffs has a potential conflict of schedule as he is currently

 2   in trial in Tulare County (People of the State of California v. Joshua Calab Stepp, Case No.

 3   VCF273216A) and may still be in trial up to and through June 20, 2019.

 4          Accordingly, the parties believe that there is good cause for the Court to approve the

 5   following stipulations:

 6          1.      The June 20, 2019 Initial Scheduling Conference be continued to September 12,

 7   2019, or as soon thereafter as the Court and parties are available.

 8          2.      The parties’ Joint Scheduling Conference Statement will be electronically filed 7

 9   days prior to the new scheduling conference date, and will be emailed in Word format to

10   skoorders@caed.uscourts.gov.

11   Dated: June 13, 2019                          WEAKLEY & ARENDT
                                                   A Professional Corporation
12

13                                         By:     /s/ Brande L. Gustafson                       __
14                                                 James D. Weakley
                                                   Brande L. Gustafson
15                                                 Attorneys for Defendant
                                                   COUNTY OF FRESNO
16
     Dated: June 13, 2019                          LAW OFFICE OF KEVIN G. LITTLE
17

18                                         By:     /s/ Kevin G. Little (As authorized on 6/13/19)
19                                                 Kevin G. Little
                                                   Attorneys for Plaintiffs
20
                                                  ORDER
21
            Pursuant to the parties’ above stipulation, the Mandatory Scheduling Conference
22

23   currently set for June 20, 2019, is CONTINUED to September 12, 2019, at 10:15 AM in

24   Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties SHALL file their

25   joint scheduling report by no later than September 5, 2019.
26
27
     IT IS SO ORDERED.
28



                                                      3
 1
     Dated:   June 14, 2019             /s/   Sheila K. Oberto     .
 2                                UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                              4
